   :i..~,..,,.....a~ _\,.r-
                              .   t
~l=<o,"         .....         "
                                            Case 1:19-mj-04574-UA Document 1 Filed 05/13/19 Page 1 of 4     \,



 ~                                                               ORIGiNAL
                                  Approved:   ~~~
                                              Daniel G. Nessim
                                              Assistant United States Attorney

                                  Before:     HONORABLE STEWART D. AARON
                                              United States Magistrate Judge
                                              Southern District of New York                             .

                                                                   -   -   - x   19MAG4574
                                                                                 ..          '    \

                                  UNITED STATES OF AMERICA                            COMPLAINT

                                              - v. -                                  Violation of
                                                                                      21 u.s.c. § 846
                                  JOSE MANUEL ESTEVEZ,
                                                                                      COUNTY OF OFFENSE:
                                                                                      NEW YORK
                                                    Defendant.

                                                                             x

                                  SOUTHERN DISTRICT OF NEW YORK, ss.:

                                        WILLIAM ~LANCO, being duly sworn, deposes and says that
                              he is a Special Agent with the Drug Enforcement Administration
                              ("DEA") and charges as follows:

                                                                 COUNT ONE
                                                            (Narcotics Conspiracy)

                                        l.   In or about May 2019, in the Southern District of
                              New York and elsewhere, JOSE MANUEL ESTEVEZ, the defendant, and
                              others known and unknown, intentionally and knowingly did combine,
                              conspire, confederate, and agree together and with each other to
                              violate the narcotics laws of the United States.

                                            2.    It was a part and an object of the conspiracy that
                                  JOSE MANUEL ESTEVEZ, the defendant, and others known and unknown,
                                  would and did distribute and possess with intent to distribute a
                                  controlled substance, in violation of Title 21, United States Code,
                                  Section 841(a) (1).
        Case 1:19-mj-04574-UA Document 1 Filed 05/13/19 Page 2 of 4


          3.   The controlled substance that JOSE MANUEL ESTEVEZ,
the defendant, conspired to distribute and possess with intent to
distribute was one kilogram and more of mixtures and substances
containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 84l(b) (1) (A).

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          4.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter.      This
affidavit is based upon my personal participation in the·
investigation of this matter, and my conversations with law
enforcement officers, law enforce~ent employees, and witnesses, as
well as a review of documents. Because this affidavit is being
submitted for the limited purpose of establishing probable cause,
it does not include all the facts that I have learned during the
course of my investigation. Where the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

           5.  Based on my participation in this investigation,
including my review of documents, and my conversations with other
law enforcement officers, I have learned, in substance and in part,
that:

               a.   By analyzing the toll records of a phone
belonging to an individual known to be involved in narcotics
trafficking ("Telephone-1"), I and other law enforcement officers
identified a New York-based phone number ("Telep:tione-2").  Based
on an analysis of Telephone-2' s toll records and patterns of
communications, I and other law enforcement officers suspected the
user of Telephone-2 to be involved in narcotics trafficking.

               b.   On or about May 10, 2019, an undercover law
enforcement officer (the "UC") placed a phone call to Telephone-2
and had a conversation with an individual later identified as JOSE
MANUEL ESTEVEZ, the defendant.    On this phone call, the UC and
ESTEVEZ discussed, in substance and in part, drug proceeds.    The
UC pretended to be an individual who would assist ESTEVEZ in
picking up, transporting, and laundering drug proceeds.    ESTEVEZ
told the UC, in substance and in part, that he had $80,000 in drug
proceeds to deliver. ESTEVEZ and the UC made plans for ESTEVEZ to
meet the UC in the vicinity of 23rd Street and Ninth Avenue in
Manhattan so that ESTEVEZ could deliver the $80,000. ESTEVEZ also


                                    2
... I ; ..
      "      .'
             11,..   r   "' ..••

                             ,,_
                                           Case 1:19-mj-04574-UA Document 1 Filed 05/13/19 Page 3 of 4

 .
 '

                                   told the UC, in substance and in part, that he would be driving a
                                   black Ford Focus (the "Vehicle").

                                                   c.   At approximately 9:00 p.m. on or about May 10,
                                   2019, I and other law enforcement o~ficers conducting surveillance
                                   in the area of the planned meet observed the Vehicle make a left
                                   turn from Tenth Avenue onto 27th Street without signaling.    I and
                                   other law enforcement officers conducted a traffic stop of the
                                   Vehicle. The Vehicle was driven by an individual (the "Driver"),
                                   and ESTEVEZ was seated in the Vehicle's passenger seat.      I and
                                   other law enforcement officers asked the Driver for consent to
                                   search the Vehicle, which the Driver provided. D~ring the search,
                                   I and other law enforcement officers located approximately $80,000
                                   in cash stored in a box in the Vehicle's trunk.    I and other law
                                   enforcement officers thereafter placed ESTEVEZ and the Driver
                                   under arrest and transported them back to the DEA office.

                                                  d.   Once back at the DEA office, I and other law
                                   enforc~ment  officers advised ESTEVEZ of his Miranda rights.
                                   ESTEVEZ waived his Miranda rights, agreed to speak with law
                                   enforcement, and written provided consent to search the two
                                   cellular phones he was carrying (the "Phones").

                                                   e.   ESTEVEZ told the law enforcement officers, in
                                   substance and in part, that (i) the money recovered from the
                                   Vehicle was the proceeds from drug sales and (ii) there was $80,000
                                   in the Vehicle.

                                                    f.   I and other law enforcement officers reviewing
                                   the   Phones    observed photographs    of   kilogram-quantities  of
                                   narcotics.     I and other law enforcement officers asked ESTEVEZ, in
                                   substance and in part, where he lived and if there were narcotics
                                   in his home.  ESTEVEZ provided a home address in Upper Manhattan
                                   (the "Apartment") and denied that narcotics were stored there.
                                   ESTEVEZ also provided verbal consent to search the Apartment.

                                                   g.  I and other law enforcement officers traveled
                                   to the Apartment.     An individual who identified herself as
                                   ESTEVEZ' s wife answered the door the door and provided us with
                                   verbal and written consent to search the Apartment.

                                                  h.    I and other law enforcement officers searched
                                   the Apartment.    During the search of the Apartment's bedroom we
                                   located, among other things, several approximately one-kilogram
                                   bricks of an off-white powdery substance (the "Bricks"); loose
                                   quantities of the same off-white powdery substance (together with
                                   the Bricks, the "Narcotics"); and milling tools, bags, and other


                                                                       3
            Case 1:19-mj-04574-UA Document 1 Filed 05/13/19 Page 4 of 4

;


    items, which, based on my training and experience, I know to be
    items used to process, package, and distribute narcotics.

                   i.  I and other law enforcement later weighed the
    Narcotics and learned that the Narcotics weighed approximately
    seven kilograms.

                   j.   Based   on   my  training  and   experience,
    considering the color, appearance, and smell of the Narcotics, I
    believe the Narcotics consist of heroin.

              WHEREFORE, deponent respectfully requests that JOSE
    MANUEL ESTEVEZ, the defendant, be imprisoned or bailed, as the
    case may be.




                                     William Blanco
                                     Special Agent
                                     Drug Enforcement Administration


    Sworn to before me this
    13th day of May, 2019




                                        4
